EXHIBIT 10.2

 

 

EXECUTION VERSION

  



AMENDMENT NO. 3 TO THE



TERM LOAN CREDIT AGREEMENT

 

This AMENDMENT NO. 3 TO THE TERM LOAN CREDIT AGREEMENT, dated as of May 27, 2016
(this “Amendment”), is entered into by and among Western Refining, Inc., a
Delaware corporation (the “Borrower”), Bank of America, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”), and the Lenders named on the signature pages hereto (constituting the
Required Lenders), and acknowledged by the Guarantors named on the signature
pages hereto.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, the Administrative Agent, and certain financial
institutions and other Persons from time to time party thereto (collectively,
the “Lenders”) are parties to that certain Term Loan Credit Agreement, dated as
of November 12, 2013 (as the same may have been amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings ascribed to those terms in the Credit Agreement, as amended hereby);
and

 

WHEREAS, the parties hereto wish to enter into certain amendments, supplements
or other modifications to the Credit Agreement as provided herein, subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1 Amendments to the Credit Agreement on the Third Amendment Effective
Date. The Credit Agreement is, effective as of the Third Amendment Effective
Date (as hereinafter defined) and subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, hereby amended as follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended by adding in the
correct place alphabetically the following additional definitions:

 

““Affiliate Disposition” has the meaning set forth in Section 7.06(b)(xiv).”

 

““Affiliate Disposition Net Cash Proceeds” has the meaning set forth in Section
7.06(b)(xiv).”

 

““Affiliate Disposition Prepayment Offer” has the meaning set forth in Section
7.06(b)(xiv).”

 

 -1-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



““All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, Eurodollar Rate floor and/or
Base Rate floor, or otherwise, in each case incurred or payable by the Borrower
generally to the lenders; provided that (a) OID and upfront fees to be included
in the calculation of “All-In Yield” shall only include such OID and upfront
fees payable in the initial primary syndication of such Indebtedness, and (b)
OID and upfront fees shall be equated to interest rate assuming a four-year life
to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness); provided, further, that “All-In
Yield” shall not include arrangement fees, structuring fees, commitment fees and
underwriting fees or other fees not paid generally to all lenders of such
Indebtedness.”

 

““Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

 

““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

 

““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

 

““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

 

““Incremental Equivalent Debt” means Indebtedness in the form of notes in lieu
of Incremental Term Loans or Incremental Term Commitments, which notes shall be
secured by the Collateral on a pari passu basis with Liens securing the
Obligations; provided, that:

 

(a) the aggregate outstanding amount thereof does not exceed the Available
Incremental Amount,

 

 -2-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



(b) no Event of Default exists immediately prior to or after giving effect to
such Incremental Equivalent Debt,

 

(c) the Weighted Average Life to Maturity applicable to such Incremental
Equivalent Debt is no shorter than the Weighted Average Life to Maturity of the
then-existing Term Loans,

 

(d) the final maturity date with respect to such Incremental Equivalent Debt is
no earlier than the Latest Maturity Date on the date of the issuance or
incurrence, as applicable, thereof,

 

(e) the holders of such Indebtedness, or a duly authorized agent on their
behalf, agree in writing to be bound by a customary intercreditor agreement
reasonably satisfactory to the Administrative Agent, and

 

(f) no such Indebtedness may be (i) guaranteed by any Person which is not a Loan
Party or (ii) secured by any assets other than the Collateral;

 

provided, further, that in the event that the highest applicable All-In Yield
that may, under any circumstances, be payable with respect to any Incremental
Equivalent Debt that is issued or incurred, as applicable, exceeds the lesser of
(x) 6.50% and (y) if Incremental Term Loans are then outstanding, the highest
applicable All-In Yield that may, under any circumstances, be payable with
respect to Incremental Term Loans then outstanding plus 50 basis points, then,
as a condition to the issuance or incurrence, as applicable, of such Incremental
Equivalent Debt, the Applicable Rate for the Term Loans shall be adjusted so
that the All-In Yield for such Incremental Equivalent Debt does not exceed the
All-In Yield for the Term Loans by more than 50 basis points; provided, further,
if such Incremental Equivalent Debt constitutes (1) fixed-rate Indebtedness or
(2) floating-rate Indebtedness with a life to maturity of at least four years,
such All-In Yield with respect to the Incremental Term Loans shall be calculated
using the margin and any OID or upfront fees consistent with the treatment
thereof under the definition of All-In Yield; provided, further, for purposes of
calculating the All-In Yield for any Incremental Equivalent Debt that
constitutes fixed-rate Indebtedness, the fixed rate coupon of such Indebtedness
shall be swapped to a floating rate on a customary matched-maturity basis, and
the All-In Yield of such fixed-rate Indebtedness on a floating rate basis shall
be reasonably determined in a customary manner by the Administrative Agent based
on customary financial methodology in consultation with the Borrower (or, if the
Administrative Agent declines (or is unable) to determine such All-In Yield or
the appropriate floating rate swap on a matched-maturity basis, as reasonably
determined in a customary manner based on customary financial methodology by a
financial institution reasonably acceptable to the Administrative Agent and the
Borrower).”

 

““Incremental Term Supplement” has the meaning set forth in Section 2.12(a).”

 

““NTI LP” means Northern Tier Energy LP.”

 

““NTI Purchase Date” means the first date, if any, on which the Borrower owns,
directly or indirectly, 100% if the Equity Interests of NTI LP.”

 

 -3-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



““Replacement Assets” means (i) assets that will be used or useful in a business
permitted under Section 7.07 or (ii) Equity Interests of a Person engaged,
directly or indirectly, in such a business that (x) is (or is expected to
become) an MLP Subsidiary or (y) is or will become a Restricted Subsidiary.”

 

““Third Amendment” means that certain Amendment No. 3 to the Term Loan Credit
Agreement, dated as of May 27, 2016, by and among the Borrower, the
Administrative Agent and the Lenders party thereto.”

 

““Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.”

 

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

““Applicable Rate” means (a) 4.25% with respect to Eurodollar Rate Loans and (b)
3.25% with respect to Base Rate Loans.”

 

(c) The definition of “Available Incremental Amount” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Available Incremental Amount” means, at any time, (a) the greater of (i)
$200,000,000 and (ii) the sum of (A) $200,000,000 plus (B) the difference
between (x) the aggregate amount of Term Loan Commitments as of the Closing Date
and (y) the aggregate principal amount of Term Loans outstanding at such time
(after giving pro forma effect to any repayment or prepayment thereof being made
with the proceeds on Incremental Term Loans or Incremental Equivalent Debt being
substantially simultaneously incurred or issued in reliance on the Available
Incremental Amount) minus (b) the aggregate principal amount of all Incremental
Term Loans and/or Incremental Equivalent Debt incurred or issued in reliance on
the Available Incremental Amount and outstanding at such time (after giving pro
forma effect to any repayment or prepayment thereof being made with the proceeds
on Incremental Term Loans or Incremental Equivalent Debt being substantially
simultaneously incurred or issued in reliance on the Available Incremental
Amount); provided that, to the extent the difference between (a)(ii)(B)(x) and
(a)(ii)(B)(y) or the difference between (a) and (b), in each case of this
definition, would result from any prepayment of Term Loans, Incremental Term
Loans or Incremental Equivalent Debt from the proceeds of any Disposition of
Collateral pursuant to Sections 2.03(b)(iii) or (iv)(B), then the amount of such
prepayment shall not be included.”

 

 -4-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



(d) The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended by:

 

(i) deleting the word “or” at the end of clause (d)(ii) thereof; and

 

(ii) replacing “or appointment;” in clause (d)(iii) thereof with “or
appointment, or (iv) become the subject of a Bail-in Action;”.

 

(e) The definition of “Extraordinary Receipts” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the expression “assets used in the
business of the Borrower and its Restricted Subsidiaries” with the expression
“Replacement Assets”.

 

(f) The definition of “Loan Notice” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

““Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.”

 

(g) The definition of “Permitted Investments” in Section 1.01 of the Credit
Agreement is hereby amended by:

 

(i) deleting the word “and” at the end of clause (n) thereof;

 

(ii) replacing “thereof).” at the end of clause (o) thereof with “thereof);
and”; and

 

(iii) adding, immediately after clause (o) thereof, the following clause (p):

 

“(p) the acquisition of direct or indirect Equity Interests in Northern Tier
Energy LP.”

 

(h) The definition of “Responsible Officer” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

““Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party and, solely for purposes of notices given pursuant to Article II,
any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be

 

 -5-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. With respect to documents delivered pursuant to Article IV, the
term “Responsible Officer” shall also include the chief administrative officer
of the Borrower.”

 

(i) Section 2.02(a) of the Credit Agreement is hereby amended by:

 

(i) amending and restating the first three sentences thereof as follows:

 

“(a) Each Borrowing, each conversion of Loans of any Class from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
a Loan Notice or by telephone. Each such Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested borrowing date of any Borrowing of Base Rate
Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice.”; and

 

(ii) deleting the parenthetical “(whether telephonic or written)”.

 

(j) Section 2.03(a)(i) of the Credit Agreement is hereby amended by inserting
the expression “in a form acceptable to the Administrative Agent and be”
immediately after the expression “such notice must be”.

 

(k) Section 2.03(a)(ii) of the Credit Agreement is hereby amended by replacing
“Closing Date” with “Third Amendment Effective Date”.

 

(l) Section 2.03(b)(ii) of the Credit Agreement is hereby amended by replacing
the expression “assets used in the businesses of the Borrower or its Restricted
Subsidiaries” with the expression “Replacement Assets”.

 

(m) Section 2.03(b)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(iii) (A) If Net Cash Proceeds received on or after the Closing Date by the
Borrower or any of its Restricted Subsidiaries from one or more Dispositions
(other than (x) Dispositions to the Borrower or to a Restricted Subsidiary
permitted by Section 7.05(b)(ii) and (y) Affiliate Dispositions in connection
with which the Borrower delivers an Affiliate Disposition Prepayment Offer
pursuant to Section 7.06(b)(xiv)) exceed during any calendar year, an aggregate
amount equal to $50,000,000 (the portion of such Net Cash Proceeds that exceeds
$50,000,000 is herein referred to as “Excess Disposition Net Cash Proceeds”) the
Borrower shall make an offer to the Lenders to prepay an aggregate principal
amount of the Term Loans and, if so provided in the Incremental Term

 

 -6-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



Supplement applicable thereto, Incremental Term Loans, equal to such Excess
Disposition Net Cash Proceeds pursuant to Section 2.03(c) and, to the extent
such offer is declined, the Borrower may retain such declined amounts, provided,
however, for so long as no Event of Default shall have occurred and be
continuing, the Borrower or a Subsidiary may reinvest such Excess Disposition
Net Cash Proceeds (other than Net Cash Proceeds in connection with the
Disposition of a Refinery) in Replacement Assets, and in the case of any Excess
Disposition Net Cash Proceeds that have not been reinvested within one year from
the receipt thereof by the Borrower or such Subsidiary, the Borrower shall
immediately upon the expiration of such one-year period, make an offer to the
Lenders to prepay an aggregate principal amount of the Term Loans and, if so
provided in the Incremental Term Supplement applicable thereto, Incremental Term
Loans, equal to such Excess Disposition Net Cash Proceeds pursuant to Section
2.03(c).

 

(B) With respect to Affiliate Disposition Net Cash Proceeds in connection with
which the Borrower delivers an Affiliate Disposition Prepayment Offer pursuant
to Section 7.06(b)(xiv), the Borrower shall prepay an aggregate principal amount
of the Term Loans and, if so provided in the Incremental Term Supplement
applicable thereto, Incremental Term Loans, equal to the amount of Affiliate
Disposition Net Cash Proceeds offered to be prepaid under such Affiliate
Disposition Prepayment Offer pursuant to Section 2.03(c).”

 

(n) The proviso at the end of Section 2.03(b) of the Credit Agreement is hereby
amended by inserting the language “or any Incremental Equivalent Debt that is
secured on a pari passu basis with the Obligations (or any Permitted Refinancing
Indebtedness in respect thereof that is secured on a pari passu basis with the
Obligations)” immediately after the parenthetical “(or any Permitted Refinancing
Indebtedness in respect thereof that is secured on a pari passu basis with the
Obligations)” contained therein.

 

(o) Section 2.03(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(c) With respect to (x) any offer to prepay Term Loans and, if so provided in
the Incremental Term Supplement applicable thereto, Incremental Term Loans, to
be made pursuant to Section 2.03(b)(iii)(A) above or (y) any Affiliate
Disposition Prepayment Offer delivered to the Administrative Agent pursuant to
Section 7.06(b)(xiv), the Borrower shall notify the Administrative Agent by 12
Noon (New York City time) on or before the third Business Day after the Borrower
is in receipt of the applicable Excess Disposition Net Cash Proceeds or
Affiliate Disposition Net Cash Proceeds, as the case may be (or, as applicable,
three Business Days prior to the expiration of the one-year period referred to
in the proviso of Section 2.03(b)(iii)(A)), as to which (i) with respect to
clause (x) above, it proposes to make such offer of the receipt of such Excess
Disposition Net Cash Proceeds and its offer to prepay the Term Loans at par and,
if so provided in the Incremental Term Supplement applicable thereto,
Incremental Term Loans on the fourth Business Day following receipt of such
notice by

 

 -7-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



the Administrative Agent, or (ii) with respect to clause (y) above, it proposes
to prepay the Term Loans and, if so provided in the Incremental Term Supplement
applicable thereto, Incremental Term Loans, in accordance with such Affiliate
Disposition Prepayment Offer on the fourth Business Day following receipt of
such notice by the Administrative Agent. The Administrative Agent shall then
notify each of the applicable Lenders of such offer. Each Lender, at its option,
may elect not to accept such prepayment. Any Lender declining such prepayment
shall give written notice to the Administrative Agent by 12 Noon (New York City
time) on the third Business Day immediately following the date the Lenders
receive notice of such offer. If a Lender fails to give notice by 12 Noon as set
forth in the immediately preceding sentence, such Lender shall be deemed to have
accepted the offer. Any amounts that would otherwise have been applied to prepay
such declining Lender shall be retained by the Borrower and, with respect to any
Affiliate Disposition Prepayment Offer, increase the Restricted Payments basket
in Section 7.06(b)(xiv) in accordance with such subsection.”

 

(p) Section 2.03(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(d) Each prepayment of Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, Incremental Term Loans, required to be made
pursuant to subsection (b) of this Section 2.03 shall be applied (x) ratably to
all outstanding Term Loans (provided that (i) any prepayment of Term Loans with
the New Cash Proceeds of Credit Agreement Refinancing Indebtedness shall be
applied solely to each applicable Class of Refinanced Debt, and (ii) any Class
of Incremental Term Loans may specify that one or more other Classes of Term
Loans and Incremental Term Loans may be prepaid prior to such Class of
Incremental Term Loans) and, if so provided in the Incremental Term Supplement
applicable thereto, Incremental Term Loans, and (y) to the principal repayment
installments thereof (A) in order of maturity or (B) at the election of the
Borrower, pro rata. Within the foregoing parameters, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans.”

 

(q) Section 2.12(a) of the Credit Agreement is hereby amended by replacing “ten
(10) Business Days” with “five (5) Business Days”.

 

(r) Section 2.12(e) of the Credit Agreement is hereby amended by deleting the
text beginning with “in the case of” and ending with “interest rate floors,”
from clause (4) thereof and replacing such text with the following text:

 

“in the case of any Incremental Term Loans that are secured by a Lien on the
Collateral that is pari passu with the Lien securing the Term Loans and/or any
other Incremental Term Loans, in the event that the highest applicable All-In
Yield that may, under any circumstances, be payable with respect to any
Incremental Term Loans Incurred under such Incremental Term Facility exceeds the
lesser of (A) 6.50% and (B) if Incremental Term Loans are outstanding
immediately prior to such Incurrence, the highest applicable All-In Yield that
may, under any circumstances, be payable with respect to such Incremental Term
Loans then outstanding plus 50 basis points, then the Applicable Rate for the
Term Loans shall be adjusted so that the All-In Yield for the Incremental Term
Loans under such Incremental Term Facility does not exceed the All-In Yield for
the Term Loans by more than 50 basis points,”.

 

 -8-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 





 

(s) Section 7.01 of the Credit Agreement is hereby amended by:

 

(i) amending and restating clause (f) thereof in its entirety as follows:

 

“(f) Liens on the assets of the Borrower and any Restricted Subsidiary securing
Indebtedness Incurred under (i) Sections 7.03(l), 7.03(n), 7.03(s) or
7.03(t)(ii), and obligations in respect thereof (and Liens securing Guarantees
of any such Indebtedness) or (ii) Section 7.03(v), and obligations in respect
thereof (and Liens securing Guarantees of any such Indebtedness);”

 

(ii) inserting “7.01(f)(ii),” immediately prior to “7.01(j)” in the last
sentence thereof.

 

(t) Section 7.03 of the Credit Agreement is hereby amended by:

 

(i) deleting the word “and” at the end of clause (t) thereof;

 

(ii) replacing the period at the end of clause (u) thereof with “; and”; and

 

(iii) adding the following clause (v) at the end thereof:

 

“(v) Incremental Equivalent Debt and Permitted Refinancing Indebtedness in
respect thereof.”

 

(u) Section 7.05(a)(ii) of the Credit Agreement is hereby amended by restating
the first sentence thereof in its entirety as follows:

 

“except in the case of a Permitted Asset Swap, at least 75% of the consideration
therefor received by the Borrower or such Restricted Subsidiary is in the form
of cash, Cash Equivalents or Replacement Assets or a combination of the
foregoing.”

 

(v) Section 7.06(a)(i)(A) of the Credit Agreement is hereby amended by replacing
the expression “a Permitted Repurchase Program” with the expression “Repurchase
Program Payments”.

 

(w) Section 7.06(b)(xi) of the Credit Agreement is hereby amended by deleting
the word “and” at the end thereof.

 

(x) Section 7.06(b)(xii) of the Credit Agreement is hereby amended by replacing
the expression “satisfaction.” at the end thereof with the expression
“satisfaction;”.

 

 -9-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



(y) Section 7.06(b) of the Credit Agreement is hereby amended by inserting
immediately after subsection (xii) therein the following subsections (xiii) and
(xiv):

 

“(xiii) other Restricted Payments in an aggregate amount not to exceed
$200,000,000; and

 

(xiv) other Restricted Payments in an aggregate amount not to exceed 50% of the
Net Cash Proceeds received on or after the Third Amendment Effective Date by the
Borrower or any of its Restricted Subsidiaries from each Disposition to one or
more Affiliates of the Borrower or its Restricted Subsidiaries (other than the
Borrower or other Restricted Subsidiaries, as applicable) (each, an “Affiliate
Disposition”, and such Net Cash Proceeds, “Affiliate Disposition Net Cash
Proceeds”) with respect to which, on or prior to the third Business Day after
the Borrower’s receipt of such Affiliate Disposition Net Cash Proceeds, the
Borrower delivers a notice to the Administrative Agent offering to prepay an
aggregate principal amount of the Term Loans and, if so provided in the
Incremental Term Supplement applicable thereto, Incremental Term Loans, at par
in an amount equal to no less than 50% of the Affiliate Disposition Net Cash
Proceeds from such Affiliate Disposition (each, an “Affiliate Disposition
Prepayment Offer”); provided that, to the extent any Lender declines an
Affiliate Disposition Prepayment Offer pursuant to Section 2.03(c), the amount
of Restricted Payments permitted under this clause (xiv) shall increase by an
amount equal to the amount that otherwise would have been applied to prepay such
declining Lender.”

 

(z) Section 9.04 of the Credit Agreement is hereby amended by inserting the
parenthetical “(including telephonic notices and Loan Notices)” immediately
after the language “any notice”.

 

(aa) Section 10.02(c) of the Credit Agreement is hereby amended by inserting the
language “or notices through the Platform, any other electronic platform or
electronic messaging service, or” immediately after the language “transmission
of Borrower Materials”.

 

(bb) Section 10.06(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(g) Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including Assignment and Assumptions,
amendments or other modifications, Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any

 

 -10-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that, notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.”

 

(cc) A new Section 10.19 shall be added to the Credit Agreement immediately
after Section 10.18 thereof and shall read as follows:

 

“10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

Section 2 Amendments to the Credit Agreement on the NTI Purchase Date. The
Credit Agreement is, effective as of the opening of business on the later of the
NTI Purchase Date and the Third Amendment Effective Date, hereby amended as
follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended by adding in the
correct place alphabetically the following additional definitions:

 

 -11-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



““NTI Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of September 29, 2014, among St. Paul Park Refining Co. LLC, Northern Tier
Bakery LLC, Northern Tier Retail LLC, SuperAmerica Franchising LLC, NTI LLC, the
Subsidiaries of NTI LLC party thereto, the lenders and issuing banks party
thereto and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent.”

 

““NTI Group Members” means NTI Holdco, NTI LP, NTI LLC and each “Restricted
Subsidiary” (as defined in the NTI Credit Agreement) of NTI LLC.”

 

““NTI Holdco” means NT InterHoldCo LLC.”

 

““NTI LLC” means Northern Tier Energy LLC.”

 

““NTI Notes” means the senior secured notes due in 2020 issued under the NTI
Notes Indenture.”

 

““NTI Notes Indenture” means the Indenture, dated as of November 8, 2012, among
NTI LLC, Northern Tier Finance Corporation, NTI LP, the Subsidiaries of NTI LP
party thereto and Deutsche Bank Trust Company Americas, as trustee and
collateral agent.”

 

(b) The definition of “Available Incremental Amount” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Available Incremental Amount” means, at any time, (a) the greater of (i)
$700,000,000 and (ii) the sum of (A) $700,000,000 plus (B) the difference
between (x) the aggregate amount of Term Loan Commitments as of the Closing Date
and (y) the aggregate principal amount of Term Loans outstanding at such time
(after giving pro forma effect to any repayment or prepayment thereof being made
with the proceeds of Incremental Term Loans or Incremental Equivalent Debt being
substantially simultaneously incurred or issued in reliance on the Available
Incremental Amount) minus (b) the aggregate principal amount of all Incremental
Term Loans and/or Incremental Equivalent Debt incurred or issued in reliance on
the Available Incremental Amount and outstanding at such time (after giving pro
forma effect to any repayment or prepayment thereof being made with the proceeds
of Incremental Term Loans or Incremental Equivalent Debt being substantially
simultaneously incurred or issued in reliance on the Available Incremental
Amount); provided that, to the extent the difference between (a)(ii)(B)(x) and
(a)(ii)(B)(y) or the difference between (a) and (b), in each case of this
definition, would result from any prepayment of Term Loans, Incremental Term
Loans or Incremental Equivalent Debt from the proceeds of any Disposition of
Collateral pursuant to Sections 2.03(b)(iii) or (iv)(B), then the amount of such
prepayment shall not be included; provided, further, that (I) the net cash
proceeds of Incremental Term Loans or Incremental Equivalent Debt incurred or
issued in reliance on the first $500,000,000 of the Available Incremental Amount
shall be applied by the Borrower on the NTI Purchase Date to acquire, directly
or indirectly, the Equity Interests of NTI LP that it does not own (directly or

 

 -12-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



indirectly) immediately prior to the NTI Purchase Date and to pay transaction
costs and expenses in connection with such acquisition, and (II) the net cash
proceeds of Incremental Term Loans or Incremental Equivalent Debt incurred or
issued in reliance on the remainder of the Available Incremental Amount shall be
applied to repay, repurchase or redeem the NTI Notes, so long as concurrently
with such application (and application of any other concurrent incurrence of
Indebtedness permitted under this Agreement and/or cash of the Borrower and its
Subsidiaries) the NTI Notes are repaid, repurchased or redeemed in full (it
being understood that after the NTI Notes are repaid, repurchased or redeemed in
full the Borrower shall be entitled to apply the net cash proceeds of
Incremental Term Loans and Incremental Equivalent Debt for any use permitted
under this Agreement).”

 

(c) Section 6.12 of the Credit Agreement is hereby amended by adding the
following clauses (h) and (i) at the end thereof:

 

“(h) In furtherance of the foregoing provisions of this Section 6.12, promptly
(and in any event within 30 days) after the NTI Purchase Date, the Borrower
shall cause any applicable Loan Parties to (i) execute and deliver such
documentation as the Administrative Agent may deem necessary or desirable for
the creation and perfection of a Lien on the Equity Interests in NTI Holdco held
by such Loan Parties in favor of the Administrative Agent, for the benefit of
the Lenders, including a supplement to the Security Agreement and such financing
statements and other documents and instruments related thereto, and (ii) deliver
to the Administrative Agent in connection with such Lien such documents and
opinions of counsel referred to in Section 6.12(b)(y)(ii).

 

(i) Upon the repayment, repurchase or redemption of the NTI Notes in whole or
the refinancing of the NTI Notes in whole with Indebtedness permitted by this
Agreement, each NTI Group Member shall become a Restricted Subsidiary (if it is
not already a Restricted Subsidiary) and shall comply with this Section 6.12
(subject to the time periods set forth herein).”

 

(d) A new Section 7.14 shall be added to the Credit Agreement immediately after
Section 7.13 thereof and shall read as follows:

 

“7.14 Indebtedness of NTI. After the NTI Purchase Date, suffer to exist any
Indebtedness of any NTI Group Member, except:

 

(a) the NTI Notes in an aggregate principal amount not in excess of the
principal amount thereof outstanding on the Third Amendment Effective Date (for
the avoidance of doubt, not including any extension, refinancing, refunding,
replacement or renewal thereof);

 

(b) Indebtedness under the NTI Credit Agreement in an aggregate principal amount
not to exceed $500,000,000 (and any extension, refinancing, refunding,
replacement or renewal thereof so long as the principal or committed amount
thereof does not exceed the principal or committed amount of the Indebtedness or
commitment

 

 -13-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



so extended, refinanced, refunded, replaced or renewed, except by an amount
equal to unpaid accrued interest and premium (including applicable prepayment
penalties) thereon and fees and expenses incurred in connection with such
extension, refinancing, refunding, replacement or renewal);

 

(c) Indebtedness existing on the NTI Purchase Date;

 

(d) other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;

 

(e) Indebtedness of the type permitted by Section 6.01 of the NTI Credit
Agreement (other than pursuant to Sections 6.01(a), (g) (with respect to any
extension, refinancing, refunding, replacement or renewal of any Indebtedness
described in Sections 6.01(k), (m) or (n)), (k), (m), (n), (y) and (z) thereof);
provided that for purposes hereof each NTI Group Member that is not a “Group
Member” or a “Loan Party” (each as defined in the NTI Credit Agreement) shall be
deemed to be a “Group Member” and a “Loan Party”; and

 

(f) so long as the NTI Indenture remains in effect and the NTI Notes remain
outstanding, Indebtedness of the type permitted by Section 3.2 of the NTI
Indenture (other than pursuant to the provisos contained in Section 3.2(a) and
Sections 3.2(b)(1), (2), (3), (6) (with respect to any refunding, refinancing or
replacement of any Indebtedness incurred in reliance on the provisos contained
in Section 3.2(a) or Sections 3.2(b)(3), (9) and (11)), (9) and (11) thereof);
provided that for purposes hereof each NTI Group Member that is not a
“Restricted Subsidiary” or a “Subsidiary Guarantor” (each as defined in the NTI
Indenture) shall be deemed to be a “Restricted Subsidiary” and a “Subsidiary
Guarantor”.”

 

Section 3 Conditions to Effectiveness; Consent Fee.

 

(a) This Amendment shall become effective as of the date when, and only when,
the following conditions shall have been satisfied (as reasonably determined by
the Administrative Agent and which with respect to any deliverable shall be in
form and substance reasonably satisfactory to the Administrative Agent) (the
date on which such conditions have been satisfied in full being the “Third
Amendment Effective Date”):

 

(i) The Administrative Agent shall have received executed signature pages to
this Amendment from the Borrower and the Required Lenders or, as to any such
party, advice reasonably satisfactory to the Administrative Agent that such
Lender has executed this Amendment.

 

(ii) The Administrative Agent shall have received evidence (which may be a fed
wire confirmation) of payment by the Borrower to the Administrative Agent of a
consent fee equal to 0.25% of the aggregate outstanding principal amount of the
Term Loans of the Lenders from which the Administrative Agent has received duly
executed signature pages to this Amendment prior to the effectiveness of this
Amendment on the Third Amendment Effective Date (the “Consenting Lenders” and
each a “Consenting

 

 -14-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



Lender”), which consent fee shall be distributed by the Administrative Agent to
the Consenting Lenders pro rata to their respective outstanding principal
amounts of the Term Loans as of the Third Amendment Effective Date.

 

(b) On the NTI Purchase Date, the Borrower shall pay to the Administrative Agent
a consent fee equal to 0.25% of the aggregate outstanding principal amount of
the Term Loans of the Consenting Lenders as of the Third Amendment Effective
Date, which consent fee shall be distributed by the Administrative Agent to the
Consenting Lenders (or their assignees) pro rata to their respective outstanding
principal amounts of the Term Loans as of the Third Amendment Effective Date.

 

Section 4 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:

 

(a) The Borrower (i) is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation and (ii) has all
requisite corporate power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Amendment, except, with respect to clause (ii), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action, and do not and will
not (i) contravene the terms of the Borrower’s Organization Documents; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower, or the
properties of the Borrower or any of its Restricted Subsidiaries or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or its property is subject; or (iii) violate any
Law.

 

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Amendment. This Amendment has
been duly executed and delivered by the Borrower. This Amendment constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.

 

(d) The representations and warranties of the Borrower set forth in Article V of
the Credit Agreement are true and correct in all material respects on and as of
the Third Amendment Effective Date, immediately before and immediately after
giving effect to this Amendment, except to the extent that any such
representation and warranty is expressly stated to be made as of an earlier
date.

 

(e) On the Third Amendment Effective Date, immediately before and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

 -15-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 





 

Section 5 Treatment of Credit Agreement Under FATCA. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Third Amendment
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders named on the signature pages hereto (constituting the Required Lenders)
hereby authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

Section 6 Reference to and Effect on the Loan Documents.

 

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

 

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Amendment.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d) This Amendment constitutes a Loan Document.

 

Section 7 Costs and Expenses. The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and administration
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of Section
10.04 of the Credit Agreement.

 

Section 8 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic transmission (e.g., a “PDF” or “TIF”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

 -16-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



Section 9 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 10 Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 11 Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.

 

Section 12 Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any Person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation, or
jurisdiction or as applied to any Person.

 

Section 13 Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

[Remainder of page intentionally left blank]

 

 -17-Western Refining – Amendment No. 3    to Term Loan Credit Agreement



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the date first above written.

  

 

WESTERN REFINING, INC.,



as Borrower

        By: /s/ Jeffery Beyersdorfer     Name:  Jeffery Beyersdorfer     Title:
   Senior Vice President

 

 

Western Refining – Amendment No. 3 to the Term Loan Credit Agreement



Signature Page

 

 

 





 

ACKNOWLEDGED BY THE GUARANTORS:

 

WESTERN REFINING COMPANY, L.P.,
a Delaware limited partnership

 

WESTERN REFINING GP, LLC,
a Delaware limited liability company,
its General Partner

        By: /s/ Jeffery Beyersdorfer     Name:  Jeffery Beyersdorfer     Title:
   Senior Vice President and
             Assistant Secretary



 

 

ASCARATE GROUP LLC,
a Delaware limited liability company

    By:WESTERN REFINING COMPANY, L.P.,
a Delaware limited partnership, its sole Member

 

By:WESTERN REFINING GP, LLC,
a Delaware limited liability company

 

  By: /s/ Jeffery Beyersdorfer     Name:  Jeffery Beyersdorfer     Title:
   Senior Vice President and
             Assistant Secretary

 

 

Western Refining – Amendment No. 3 to the Term Loan Credit Agreement



Signature Page

 

 

 





 

WESTERN REFINING GP, LLC,
a Delaware limited liability company

 

WESTERN REFINING LP, LLC,
a Delaware limited liability company

 

CINIZA PRODUCTION COMPANY,
a New Mexico corporation

 

DIAL OIL CO., LLC, a New Mexico limited liability company

 

EMPIRE OIL CO., a California corporation

 

GIANT INDUSTRIES, INC., a Delaware corporation

 

WESTERN REFINING SOUTHWEST, INC., an Arizona corporation

 

GIANT FOUR CORNERS, LLC, a Delaware limited liability company

 

GIANT STOP-N-GO OF NEW MEXICO, LLC, a New Mexico limited liability company

 

WESTERN REFINING YORKTOWN HOLDING COMPANY, a Delaware corporation

 

WESTERN REFINING RETAIL, LLC, a Delaware limited liability company

 

SAN JUAN REFINING COMPANY, LLC, a New Mexico limited liability company

 

YORK RIVER FUELS, LLC, a Delaware limited liability company

 

WESTERN REFINING YORKTOWN, INC.,
a Delaware corporation

        By: /s/ Gary R. Dalke     Name:  Gary R. Dalke     Title:    Treasurer
and Chief Financial Officer

 

 

Western Refining – Amendment No. 3 to the Term Loan Credit Agreement



Signature Page

 



 







 

WESTERN REFINING TRS I, LLC, a Texas limited liability company

 

WESTERN REFINING TRS II, LLC, a Texas limited liability company

 

WESTERN REFINING TEXAS RETAIL SERVICES, LLC, a Texas limited liability company

        By: /s/ Matthew L. Yoder     Name:  Matthew L. Yoder     Title:
   Manager

 

 

Western Refining – Amendment No. 3 to the Term Loan Credit Agreement



Signature Page

 

 

 



 

BANK OF AMERICA, N.A.,
as Administrative Agent 

        By: /s/ Gerund N. Diamond     Name:  Gerund N. Diamond     Title:
   Assistant Vice president

 

 

Western Refining – Amendment No. 3 to the Term Loan Credit Agreement



Signature Page

 

 

 

REQUIRED LENDERS’ SIGNATURES ON



FILE WITH ADMINISTRATIVE AGENT

 

 

 

 



Western Refining – Amendment No. 3 to the Term Loan Credit Agreement



Signature Page

 

 



 

 